DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim(s) 1, 3-4, 6-9, 11-12 objected to because of the following informalities: Please change the -or version ‘adaptor’ used in the U.K. to the -er version used in the U.S.   Appropriate correction is required.

Specification

The disclosure is objected to because of the following informalities: Please change the -or version ‘adaptor’ used in the U.K. to the -er version used in the U.S.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 7, 12 recites the limitation "the compartments" in claim 7 interpreted to be the chambers.  Claim 3 recites the limitation "the cage" in claim 3 interpreted to be the ‘the bottle cage”. Claim 12 recites the limitation "the pole assembly" in claim 12 interpreted to be the ‘the hollow pole assembly”. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castendyk (US 201703288914), in view of Kimonides (GB2236522A).

          Castendyk teaches:

          In regards to claim 1, Castendyk teaches a liquid collection device for use with an unmanned aerial vehicle, the device comprising: (abstract; 100 fig. 1, ‘Niskin bottle’)

          Castendyk teaches the concept of a liquid collection device, employing a 100m static line tether for a UAV whereas the invention differs in that it employs a meter pole’)


          Castendyk does not teach: 

          a bottle cage for receipt of a bottle therein, 

          a pole assembly, 

          a device adaptor having a plurality of fasteners, 

          wherein the bottle is removably secured in the bottle cage when the device is in use, 

          wherein the pole assembly has a top portion and a bottom portion, and the bottom portion is connected to the bottle cage, 

          wherein the top portion of the pole assembly is connected to a bottom portion of the device adaptor.  

          Kimonides teaches:

          a bottle cage for receipt of a bottle therein, (32 fig. 1; 26 fig. 1)

          a pole assembly, (92, 94, 122, 124 fig. 3)

          a device adaptor having a plurality of fasteners, (78, 80, 32, 50, 46 fig(s) 1, 3; 120 fig. 3)

          wherein the bottle is removably secured in the bottle cage when the device is in use, (page 9 17-22, “a slidable locking sleeve 122 (shown in dotted lines) which is spring-biased can be readily moved lengthwise of member 92, to permit the lower portion 124 thereof to be swung to the side about an axis 126. This simplifies removal of bottle 26”) 

          wherein the pole assembly has a top portion and a bottom portion, and the bottom portion is connected to the bottle cage, (92 fig. 3; 26, 94, 124 fig. 3; pg 9 lines 20-21; 92, 122, 120, 32 fig. 3) 

          wherein the top portion of the pole assembly is connected to a bottom portion of the device adaptor.  (76, 92 fig. 3)

          It would have been obvious before the effective filing date of the invention to combine the ‘apparatus’ of Castendyk with the ‘sampling device’ of Kimonides in order to provide a modular water sampling device that is easy to assemble and use.

          In regards to claim 2, Castendyk teaches a liquid collection device of claim 1, (see claim rejection 1) Kimonides teaches wherein the plurality of fasteners have two halves with a first half of the plurality of fasteners located on a first side of the device adaptor (see 58 and unlabeled screw close to pivot axis 120 to the left of 36, 46 fig(s) 3-4)  and a second half of the plurality of fasteners located on a second side of the device adaptor, and 

wherein the first side and second of the device adaptor are separated by a middle portion (36, 46 fig. 3 of the device adaptor.  (see 1st left side and 2nd right side of the device adapter separated by 36, 46, 60 fig. 3)


          In regards to claim 3, Castendyk teaches a liquid collection device of claim 1, (see claim rejection 1) Kimonides teaches wherein the bottle is removably secured in the bottle cage by being loaded into the cage from a bottom opening of the bottle cage.  (26, 78, 84 fig. 3)     


          In regards to claim 9, Castendyk teaches a liquid collection device of claim 1, (see claim rejection 1) Kimonides teaches wherein the pole assembly is cylindrical or hexagonal. (92 fig. 3) 




Allowable Subject Matter

Claims 4-6, 8, 10-11, 13-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852